lN THE UN|TED STATES D|STR|CT COURT
WESTERN D|STR|CT OF ARKANSAS
FAYETTEV|LLE D|VlSlON

KARL DUANE GROSS PLA|NT|FF
V. CASE NO. 5:19-cv-05003

SHERIFF HOLLOWAY, Benton County,

Arkansas; DEPUTY KOHLER; DEPUTY

MEADOWS; JOHN DOE DEFENDANTS, fellow

shift co-workers of Deputy Meadows; NURSE

JESS|E; and DEPUTY SKAGGS DEFENDANTS
OPlN|ON AND ORDER

Karl Duane Gross, currently an inmate of the Benton County Detention Center
(“BCDC”), has filed this civil rights action under 42 U.S.C. § 1983. He proceeds pro se
and in forma pauperis (“IFP”). P|aintiff has named as Defendants Sheriff Ho||oway,
Deputy Koh|er, Deputy l\/|eadows, Nurse Jessie, Deputy Skaggs, and the John Doe co-
Workers of Deputy l\/leadows.

P|aintiff’s Comp|aint (Doc. 1) is before the Court for preservice screening under the
provisions of the Prison Litigation Reform Act (“PLRA”). Pursuant to 28 U.S.C. § 1915A,
the Court has the obligation to screen any complaint in which a prisoner seeks redress
from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
§ 1915A(a).

|. BACKGROUND
According to the allegations of the Comp|aint, on December 13, 2018, P|aintiff

alleges that he Was denied a mat to sleep on and instead given What is referred to as a

l

“suicide blanket.” He identifies the Defendants involved as Deputy lVleadows and his
"fellow shift co-Workers." P|aintiff alleges he was told later that there Were mats in the
supply closet. P|aintiff contends that because he slept on the concrete floor with only a
suicide blanket for padding, his tail bone, elbows, hips, and shoulders were bruised.

Next, P|aintiff alleges he was denied immediate medical attention on December
21, 2018, by Nurse Jessie and Deputy Skaggs. P|aintiff states he went to nurse call
and “presented [his] eye to nurse and deputy and they both seemed to not care [he] had
an inflamed bleeding bloodshot eye.” He Was told to put in a medical request. P|aintiff
believed it was an “emergency due to [his] to it being [his] sight at risk.” On an
attachment to his Complaint, P|aintiff asserted that as of December 26, 2018, he was
still suffering from loss of vision, infection, severe pain, and inflammation.

Finally, P|aintiff alleges that on December 22, 2018, at 10:00 am, Deputy Koh|er
openly “disrespected” P|aintiff “in front of his co-Workers.” Specifically, P|aintiff alleges
Deputy Koh|er humiliated him in connection with his last name. P|aintiff alleges Deputy
Koh|er would not allow him to be placed back in his housing unit until Deputy Koh|er was
“satisfied with [P|aintiff’s] public humiliation.”

P|aintiff also alleges that Deputies Koh|er and Skaggs “disrespected” him and
slandered him because his last name is Gross, and his eye looked “gross." He states
he was in severe pain while they were making fun of him.

I|. LEGAL STANDARD
Under the PLRA, the Court is obligated to screen the case prior to service of

process being issued. The Court must dismiss a complaint, or any portion of it, if it

contains claims that: (1) are frivolousl malicious, or fail to state a claim upon which relief
may be granted; or, (2) seek monetary relief from a defendant who is immune from such
relief. 28 U.S.C. § 1915A(b).

A claim is frivolous if “it lacks an arguable basis either in law or fact." Neitzke v.
Wil/iams, 490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may
be granted if it does not allege “enough facts to state a claim to relief that is plausible on
its face." Be/IAt/. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “ln evaluating whether
a pro se plaintiff has asserted suchient facts to state a claim, we hold ‘a pro se complaint,
however inartfully pleaded to less stringent standards than formal pleadings drafted by
lawyers.’" Jackson v. Nixon, 747 F.3d 537, 541 (8th Cir. 2014) (quoting Erickson v.
Pardus, 551 U.S. 89, 94 (2007)).

ll|. D|SCUSS|ON

The essential elements of a § 1983 claim are: (1 ) that the defendant(s) acted under
color of state |aw, and (2) that the alleged wrongful conduct deprived the plaintiff of a
constitutionally protected federal right." Schmidt v. City ofBe/Ia Vista, 557 F.3d 564, 571
(8th Cir. 2009). Section 1983 creates no substantive rights but prohibits the deprivation
of rights established by the United States Constitution or federal laws. City of Okla. City
v. Tuttle, 471 U.S. 808, 816 (1985). To state a claim, plaintiff must establish that each
defendant “personal|y violated plaintiffs constitutional rights” Jackson v. Nixon, 747 F.3d
537, 543 (8th Cir. 2014) (citation omitted).

1. S|eeping on the F|oor

P|aintiff alleges he was forced to sleep on the concrete floor with only a “suicide

blanket” for a single night. This allegation does not state a cognizable claim under
§ 1983. See, e.g.,v Hamilton v. Mauldin, 2015 WL 898080, at *2 (W.D. Ark. l\/iar. 3, 2015)
(requiring inmate to sleep on floor without a mattress and with only a blanket and two
sheets for seven or eight nights not a constitutional violation) (citing O'Leary v. lowa State
Men's Reformatory, 79 F.3d 82, 84 (8th Cir. 1996) (inmate forced to spend four days
sleeping on a concrete slab without a blanket or mattress did not state a constitutional
violatiOn)); Wil/iams v. De/o, 49 F.3d 442 (8th Cir.1995) (holding that four days without
water, a mattress, bedding, clothing, legal mail, or hygienic supplies did not violate the
Eighth Amendment); see also Desroche v. Strain, 507 F. Supp. 2d 571, 579-80 (E.D. La.
2007) (sleeping on the floor in a crowded holding tank for ten days failed to state a
constitutional violation because the conditions were temporary and the short duration did
not result in sufficiently serious conditions posing a substantial risk of serious harm to the
inmate) (citation omitted)). Accordingly, this claim is subject to dismissal
2. Denia| of Medical Care

"Where a prisoner needs medical treatment prison officials are under a
constitutional duty to see that it is furnished." Crooks v. Nix, 872 F.2d 800, 804 (8th Cir.
1989) (citing Estel/e v. Gamb/e, 429 U.S. 97, 103 (1976)). The Eighth Amendment’s
deliberate indifference standard applies to all denial of medical care claims. Carpenter
v. Gage, 686 F.3d 644, 650 (8th Cir. 2012). The deliberate indifference standard has
both an objective and a subjective component Co/eman v. Rahija, 114 F.3d 778, 784
(8th Cir. 1997).

"An objectively serious medical need is one that either has been diagnosed by a

physician as requiring treatment, or is so obvious that even a layperson would easily
recognize the necessity for a doctor’s attention." Jones v. Minn. Dep’t of Corrs., 512 '
F.3d 478, 481 (8th Cir. 2008) (internal quotation marks and citation omitted).

To prevail on his claim, P|aintiff must demonstrate that: (1) he suffered an
objectively serious medical need ; and (2) the defendant actually knew of the medical need
but, subjectively, was deliberately indifferent to it. Grayson v. Ross, 454 F.3d 802,
808-09 (8th Cir. 2006). "Deliberate indifference is equivalent to criminal-law recklessness,
which is more blameworthy than negligence, yet less blameworthy than purposefully
causing or knowingly bringing about a substantial risk of serious harm to the inmate."
Schaub v. VonWa/d, 638 F.3d 905, 914 (8th Cir. 2011) (internal quotation marks and
citation omitted). The deliberate indifference standard is not met by the exercise of
professional judgment in refusing to implement an inmate’s requested course of
treatment Vaughn v. Gray, 557 F.3d 904, 908-09 (8th Cir. 2009).

Here, P|aintiff’s claim is that his medical condition should have been treated on an
emergency basis. lt is well settled that “[a] prisoner’s mere difference of opinion over
matters of expert medical judgment or a course of medical treatment fail[s] to rise to the
level of a constitutional violation." Nelson v. Shuffman, 603 F.3d 439, 449 (8th Cir.
2010)(internal citation omitted). An inmate being “unhappy with the characterization of
his [medical condition] as a non-emergency . . . does not convert his claim to one of
constitutional dimension." Dunn v. Wyndham, et a/., 2019 WL 923799, * 7 (W.D. Ark.

Feb. 5, 2019). Accordingly, this claim is subject to dismissal.

3. S|ander, Defamation, Humiliation

S|ander, defamation, and humiliation, while unprofessional and distasteful
conduct, do not state constitutional violations “[D]efamation, per se, is not actionable
under section 1983." Underwood v. Pritchard, 638 F.2d 60, 62 (8th Cir. 1981). The
Supreme Court has held that a person's_ interest in his reputation is not considered liberty
or property protected by the due process clause. Paul v. Davis, 424 U.S. 693, 711-12
(1976). ln other words, the “Supreme Court has made clear that federal courts are not
to view defamatory acts as constitutional violations.” Boyanowski v. Capital Area
lntermediate Unit, 215 F.3d 396, 400 (3d Cir. 2000).

Sirni|arly, “[f]ear or emotional injury which results solely from verbal harassment or
idle threats is generally not sufficient to constitute an invasion of an identified liberty
interest." King v. O/msted Cnty., 117 F.3d 1065, 1067 (8th Cir. 1997). Taunts, name
calling, and the use of offensive language do not state a claim of constitutional dimension.
McDowe/l v. Jones, 990 F.2d 433, 434 (8th Cir. 1993) (inmate’s claims of general
harassment and of verbal harassment were not actionable under § 1983). This claim is
therefore subject to dismissal

4. Sherif'f Ho||oway

With respect to Sheriff Ho||oway, there are no allegations he was personally
involved in any of the conduct that is subject to the P|aintiff’s claims or even'knew of such
conduct. “To, establish personal liability of [a] supervisory defendant[], the plaintiff must
allege specific facts of personal involvement in, or direct responsibility for, a deprivation

of his constitutional rights.” C/emmons v. Armontrout, 477 F.3d 962, 967`(8th Cir. 2007)

(internal punctuation marks and citation omitted). Here, P|aintiff has made no such
allegations No individual capacity claim is stated against Sheriff Ho||oway.
5. Of'ficial Capacity Liability

An official capacity claim against Defendants is the equivalent of a claim against
the municipal entity who employs them, here Benton County, Rogers v. City of Little
Rock, Ark., 152 F.3d 790, 800 (8th Cir. 1998). With respect to Benton County, Plaintiff
must allege the existence of a custom or policy that was the moving force behind the
alleged constitutional violations ll/loneii v. Dep’t of Soc. Servs., 436 U.S. 658, 691
(1978). P|aintiff has made no such allegation No official capacity claim has been
stated.

lV. CONCLUS|ON

The claims asserted are subject to dismissal because they are frivolous or fail to
state claims upon which relief may be granted. Therefore, this case is D|SNllSSED
WlTHOUT PREJUD|CE. See 28 U.S.C. § 1915(e)(2)(B)(i-ii).

This dismissal constitutes a strike within the meaning of the Prison Litigation

Reform Act. The Clerk is directed to enter a § 1915(g) strike flag on this case.

  
   
  

|T |S SO ORDERED on this day of l\/|archl 20

Y .BROOKS
TED ATES D R|CTJUDGE

 

